ALUMINUM SEPARATOR FOR FUEL CELL AND MANUFACTURING METHOD THEREOF
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 5/14/2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/3/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses a “separator shape”. What exactly constitutes a “separator shape”? The specifications provide no detail on such a thing or its importance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (JP 2006-049209) and further in view of Yamamoto et al. (JP 2010-129464).
Regarding claims 1, 2, and 4, Uchida et al. a separator for a fuel cell (Abstract), the separator comprising:
a separator substrate provided in a separator shape (Fig. 1, element 10), the separator substrate comprising aluminum (Paragraph 0010, fig. 2, element 13 disclose the separator comprises an aluminum base layer comprising aluminum alloys or pure aluminum.) ; and
a coating layer formed on a surface of the separator substrate by coating with a composite material comprising carbon and a radical scavenger (Fig. 2, elements 14 and 16 disclose an anodic oxide film and carbon particles, respectively. Paragraph 0013 discloses the anodic oxide film can comprise MnOx. Further, paragraph 0018 discloses the carbon particles can be embedded in the anodic oxide film.)
However, Uchida et al. do not teach wherein the coating layer comprises graphene.
Yamamoto et al. teach a separator (Fig. 2A) comprising an aluminum metal base layer (Fig. 2A, element 52) and a conductive carbon layer formed on the surface of the base layer (Fig. 2A, element 54). The conductive carbon layer can be comprised of graphite (Paragraphs 0046-0048).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the carbon of Uchida with the graphene of Yamamoto in order to increase conductivity.
Regarding claims 7 and 8, Uchida and Yamamoto et al. teach the separator of claim 1. Further, Uchida teach wherein the coating layer includes metal conductive particles deposited (Paragraph 0050 discloses gold in the coating layer. Further, paragraph 0051 discloses the coating layer is nanoscale which would require the gold to be nanoscale as well.)

Claims 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (JP 2006-049209) and Yamamoto et al. (JP 2010-129464) and further in view of Kim et al. (KR 10-2015-0067695).
Regarding claim 3, Uchida and Yamamoto et al. teach the separator of claim 1. However, they do not teach wherein the graphene forming the coating layer is reduced graphene oxide (rGO).
Kim et al. teach an aluminum separator plate for a fuel cell, wherein an aluminum plate, a binder layer and a reduced graphene oxide layer are sequentially stacked (Abstract and figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the graphene layer of Yamamoto with the reduced graphene oxide layer of Kim in order to improve electrical conductivity.
Regarding claims 5 and 6, Uchida and Yamamoto et al. teach the separator of claim 1. However, they do not teach further comprising a bonding layer formed between the separator substrate and the coating layer using the graphene or wherein the graphene forming the bonding layer is reduced graphene oxide (rGO).
Kim et al. teach an aluminum separator plate for a fuel cell, wherein an aluminum plate, a binder layer and a reduced graphene oxide layer are sequentially stacked (Abstract and figure 1). Further, the graphene forming the bonding layer is reduced graphene oxide (rGO). (Paragraph 0035 discloses the binder layer may use a hydrophilic polymer having an OH- group capable of modifying the surface of aluminum oxide to be hydrophilic and inducing hydrogen bonds between aluminum oxide and reduced graphene oxide.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Yamamoto with Kim in order to improve electrical conductivity.

Allowable Subject Matter
Claims 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729